

EXECUTION COPY



EXHIBIT 10.1


AMENDMENT NO. 1 dated as of September 25, 2015 (this “Amendment”), to the CREDIT
AGREEMENT dated as of May 12, 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among THE CHEMOURS COMPANY,
a Delaware corporation (the “Borrower”), the LENDERS and ISSUING BANKS party
thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as Administrative Agent
(the “Administrative Agent”). Capitalized terms used in this Amendment but not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.
WHEREAS pursuant to the Credit Agreement, the Lenders and the Issuing Banks have
agreed to extend credit to the Borrower on the terms and subject to the
conditions set forth therein;
WHEREAS the Borrower has requested that certain provisions of the Credit
Agreement be amended as set forth herein; and
WHEREAS the undersigned Lenders are willing to amend such provisions of the
Credit Agreement, in each case on the terms and subject to the conditions set
forth herein.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:
SECTION 1. Amendment to Section 1.01. The definition of the term “Consolidated
EBITDA” in Section 1.01 of the Credit Agreement is hereby amended by adding the
following paragraph immediately after the last sentence of such definition:
“Notwithstanding anything in this Agreement to the contrary and solely for the
purpose of calculating the financial maintenance covenants set forth in Sections
6.12 and 6.13 (and without duplication of any adjustment to Consolidated EBITDA
resulting from the determination of Consolidated EBITDA on a Pro Forma Basis in
accordance with Section 1.05), the determination of Consolidated EBITDA for any
period of four fiscal quarters of the Borrower shall give pro forma effect to
all expected cost savings (without duplication of actual cost savings) resulting
from any Permitted Cost Savings Action (as defined below), to the extent that
such cost savings are factually supportable and have been realized or are
reasonably expected to be realized within 365 days after the date on which the
conditions for such



--------------------------------------------------------------------------------

2

Permitted Cost Savings Action specified in clauses (i) and (ii) of the
definition thereof have been satisfied; provided that (a) the Borrower shall
have delivered to the Administrative Agent a certificate of the chief financial
officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that such cost savings meet the requirements
set forth in this sentence, together with reasonably detailed evidence in
support thereof, (b) if any cost savings included in any pro forma calculations
based on the expectation that such cost savings will be realized within 365 days
after the date on which the conditions for such Permitted Cost Savings Action
specified in clauses (i) and (ii) of the definition thereof have been satisfied
shall at any time cease to be reasonably expected to be so realized within such
period, then on and after such time pro forma calculations required hereunder
shall not reflect such cost savings and (c) the aggregate amount of cost savings
included in any calculation based upon this sentence shall not exceed, for any
period of four fiscal quarters of the Borrower (x) ending on or prior to June
30, 2016, $115,000,000 and (y) ending after June 30, 2016, $80,000,000. For
purposes hereof, “Permitted Cost Savings Action” means any action that (i) is
authorized by the Borrower and (ii) with respect to which a charge to
Consolidated Net Income has been taken, so long as such authorization and the
related charge to Consolidated Net Income occur after the Effective Date and
prior to July 1, 2016.”
SECTION 1.    Amendment to Section 6.08. Clause (k) of Section 6.08 of the
Credit Agreement is hereby amended by (a) replacing the text “$200,000,000” with
the text “$106,000,000” and (b) replacing each occurrence of the text
“$400,000,000” with the text “$22,000,000”.
SECTION 2.    Representations and Warranties. The Borrower represents and
warrants to the Administrative Agent and to each of the Lenders and the Issuing
Banks that:
(a)    This Amendment has been duly authorized, executed and delivered by it and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
(b)    The representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the date hereof (other than with respect to any representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty is true and correct in all material respects (or in
all respects, as applicable) as of such earlier date).



--------------------------------------------------------------------------------

3

(c)    At the time of and immediately after giving effect to this Amendment, no
Default shall have occurred and be continuing.
(d)    The Borrower is legally bound by the amendments to the Credit Agreement
set forth in Sections 1 and 2 of this Amendment.
SECTION 3.    Effectiveness. This Amendment shall become effective as of the
date first above written (the “Amendment Effective Date”) when (a) the
Administrative Agent shall have received counterparts of this Amendment that,
when taken together, bear the signatures of the Borrower and a Majority in
Interest of the Revolving Lenders and (b) the Administrative Agent and the
Lenders shall have received payment of all fees and expenses required to be paid
or reimbursed by the Borrower or any other Loan Party under or in connection
with this Amendment and any other Loan Document, including those fees and
expenses set forth in Section 8 hereof.
SECTION 4.    Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Borrower or any other Loan Party under the Credit
Agreement or any other Loan Document and (b) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrower or any other
Loan Party to any future consent to, or waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances. After the date hereof, any reference in the Loan
Documents to the Credit Agreement shall mean the Credit Agreement as modified
hereby. This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents.
SECTION 5.    Applicable Law; Waiver of Jury Trial. (%3) THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
(a)    EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.
SECTION 6.    Counterparts; Amendment. This Amendment may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment. This Amendment may not be amended nor may any provision
hereof be waived except



--------------------------------------------------------------------------------

4

pursuant to a writing signed by the Borrower, the Administrative Agent and a
Majority in Interest of the Revolving Lenders.
SECTION 7.    Fees and Expenses. (%3) The Borrower agrees to pay to the
Administrative Agent, for the account of each Lender that consents to this
Amendment by 5:00 p.m., New York City time, on September 23, 2015, an amendment
fee (the “Amendment Fee”) in an amount equal to 0.10% of the Revolving
Commitment of such Lender immediately prior to the effectiveness of this
Amendment. The Amendment Fee will be paid in immediately available funds on, and
subject to the occurrence of, the Amendment Effective Date.
(a)    The Borrower agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Amendment to the
extent required under Section 9.03 of the Credit Agreement.
SECTION 8.    Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.




[Signature Pages Follow]




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.


THE CHEMOURS COMPANY
By
 
/s/ Mark E. Newman
 
Name: Mark E. Newman
 
Title: Senior Vice President and Chief Financial Officer









JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,
By
 
/s/ Peter S. Predun
 
Name: Peter S. Predun
 
Title: Executive Director
 
 
 
 
 



LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT




Name of Institution:
 
 
Bank of America, N.A.
 
 
By
 
/s/ Lindsay Kim
Name: Lindsay Kim
Title: Vice President





LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT




Name of Institution:
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
 
By
 
/s/ Mustafa Kahn
Name: Mustafa Kahn
Title: Director





LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT




Name of Institution:
 
 
Barclays Bank Plc
 
 
By
 
/s/ Vanessa A. Kurbatskiy
Name: Vanessa A. Kurbatskiy
Title: Vice President





LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT




Name of Institution:
 
 
BNP Paribas
 
 
By
 
/s/ Tony Baratta
Name: Tony Baratta
Title: Managing Director


By
 
/s/ Emma Petersen
Name: Emma Petersen
Title: Vice President







LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT




Name of Institution:
 
 
Citibank, N.A.
 
 
By
 
/s/ John Tucker
Name: John Tucker
Title: Vice President







LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT




Name of Institution:
 
 
Credit Suisse AG, Cayman Islands Branch
 
 
By
 
/s/ Bill O’Daly
Name: Bill O’Daly
Title: Authorized Signatory


By
 
/s/ Franziska Schoch
Name: Franziska Schoch
Title: Authorized Signatory







LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT




Name of Institution:
 
 
Goldman Sachs Bank USA
 
 
By
 
/s/ Michelle Latzoni
Name: Michelle Latzoni
Title: Authorized Signatory







LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT




Name of Institution:
 
 
HSBC Bank USA, National Association
 
 
By
 
/s/ David A. Mandell
Name: David A. Mandell
Title: Managing Director







LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT




Name of Institution:
 
 
Mizuho Bank, Ltd.
 
 
By
 
/s/ Donna DeMagistris
Name: Donna DeMagistris
Title: Authorized Signatory







LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT




Name of Institution:
 
 
Royal Bank of Canada
 
 
By
 
/s/ Kevin Flynn
Name: Kevin Flynn
Title: Authorized Signatory







LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT




Name of Institution:
 
 
Santander Bank, N.A.
 
 
By
 
/s/ William Maag
Name: William Maag
Title: Managing Director







LENDERS UNDER THE CREDIT AGREEMENT


SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE CREDIT AGREEMENT DATED AS OF MAY 12,
2015, AMONG THE CHEMOURS COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT




Name of Institution:
 
 
Toronto Dominion (New York) LLC
 
 
By
 
/s/ Rayan Karim
Name: Rayan Karim
Title: Authorized Signatory




